CMe EMAL PSS PRUNES FRU CEOAS Page dor

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,

INC,,
Plaintiffs,
V.
PERSONNEL STAFFING GROUP, LLC,

Defendant.

 

 

Civil Action No. 1:18-cv-03771-PGG

STIPULATION AND ORDER
EXTENDING TIME FOR
PLAINTIFFS TO ANSWER OR
OTHERWISE RESPOND TO

| DEFENDANT’S COUNTERCLAIMS

IT IS HEREBY stipulated and agreed by and between the undersigned counsel for plaintiffs,

Wesco Insurance Company and Technology Insurance Company, Inc. (“Plaintiffs”), and defendant,

Personnel Staffing Group, LLC (“Defendant”), that the time within which Plaintiffs must answer,

move, or otherwise respond to Defendant’s counterclaims is hereby extended until August 16,

2019.

Signature page to follow

 
Re TABNUIAPES BoelMen as Filed OsO713 Page 3 obs

Dated: August 1, 2019
New York, New York

 

 

FREEBORN & PETERS LLP TANNENBAUM HELPERN SYRACUSE
os f j oN A & HIRSCHTRITT LLP
/y A: a

LN, Loe me

Andrew J. Costigan Paul D. Sarkozi
The Fiélmsley Building Alexandra Kamenetsky Shea
230 Park Avenue, Suite 630 Carl F. Regelmann
New York, New York 10169 900 Third Avenue
212-218-8760 New York, New York 10022
dhargraves@freeborn.com 212-508-6700
acostigan@freeborn.com Sarkozi@thsh.com

Shea@thsh.com
Counsel for Plaintiffs Wesco Insurance
Company and Technology Insurance Counsel for Defendant Personnel Staffing
Company, Inc. Group, LIC
SO ORDERED:

“Hon. Paul G. Gardephe
United States District Judge

 

 
